DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, and 9, drawn to a method of improving resolution in separating labeled glycans in a sample by capillary electrophoresis analysis, wherein a separation gel comprises a polyamine having a structure of any of Structures 1-8.
Group II, claim(s) 11-14 and 16, drawn to a composition for capillary electrophoretic separation of labeled glycans, said composition comprising a gel which comprises at least one polyamine of any of Structures 1-8.
Group III, claim(s) 17-23, drawn to a cartridge or capillary loaded with a gel for capillary electrophoretic separation of labeled glycans, which gel comprises at least one polyamine of any of Structures 1-8.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the special technical feature of a separation gel for separating labeled glycans by capillary electrophoresis comprising a polyamine of any of Structures 1-8, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schomburg (U.S. 5,114,550).  Schomburg teaches the production of capillaries for gel electrophoretic CGE separations, wherein capillaries are filled with a solution of a polymerizable material (Col. 1, lines 7-10).  The microcapillaries is filled with a degassed monomer solution and then subjected to γ-radiation, thereby to form a hydrophilic polymer-containing gel matrix due to polymerization (Col. 1, lines 36-39).  The polymerization uses radical initiators, such as ammonium persulfate and TEMED (N, N, N’,N’-tetramethyleneethylene diamine), as stabilizing agent.  Thus, Schomburg teaches a separation gel of capillary gel electrophoresis comprises TEMED.  As evidenced by PubChem, the structure of TEMED (N, N, N’,N’-tetramethyleneethylene diamine) is N(CH3)2-CH2-CH2-N(CH3)2, the same structure as claimed Structure 2, wherein R1, R2 are CH3, and the repeated number of CH2 is 2.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A1 is directed to polyamine of Structure 1 (e.g. in claims 1, 3-4)
Species A2 is directed to polyamine of Structure 2 (e.g. in claims 1, 5)
Species A3 and A5-A8 are directed to polyamines of Structures 3, 5-8 respectively (e.g. in claim 1)
Species A4 is directed to polyamine of Structure 4 (e.g. in claims 1-2)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Here, although Structures 1-8 are so-called polyamines, they do not share a significant structural element shared by all of the alternatives. Structures 1-3 and 7-8 do not have a ring-structure, and Structures 4-6 each have a ring-structure.  Structure 2 has a linear structure; Structure 1 has a dendritic structure (i.e., a tree-like structure) with two carbon chains (each chain having a repeated number of CH2 is 2-5), while Structure 3 is a dendritic structure with three carbon chains (each chain having a repeated number of CH2 is 2-5).  Structure 4 has a ring structure with three Nitrogen atoms; Structure 5 has a ring structure with four Nitrogen atoms; Structure 6 has a ring structure with four Nitrogen atoms, two of which are connected by a Carbon atom.  Structures 7-8 are also linear structures as Structure 2; however, the linear structures of Structure 2, 7-8 has two Nitrogen atoms, four Nitrogen atoms, and five Nitrogen atoms, respectively.  Thus, there is no significant structural element shared by all of the alternatives.  

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species B1 is directed to polyamine of Structure 1 (e.g. in claims 11, 13)
Species B2 is directed to polyamine of Structure 2 (e.g. in claims 11, 14)
Species B3 is directed to polyamines of Structure 3 (e.g. in claim 11, 14)
Species B4 is directed to polyamine of Structure 4 (e.g. in claims 11-12)
Species B5-B8 are directed to polyamines of Structures 5-8 respectively (e.g. in claim 11)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Here, although Structures 1-8 are so-called polyamines, they do not share a significant structural element shared by all of the alternatives. Structures 1-3 and 7-8 do not have a ring-structure, and Structures 4-6 each have a ring-structure.  Structure 2 has a linear structure; Structure 1 has a dendritic structure (i.e., a tree-like structure) with two carbon chains (each chain having a repeated number of CH2 is 2-5), while Structure 3 is a dendritic structure with three carbon chains (each chain having a repeated number of CH2 is 2-5).  Structure 4 has a ring structure with three Nitrogen atoms; Structure 5 has a ring structure with four Nitrogen atoms; Structure 6 has a ring structure with four Nitrogen atoms, two of which are connected by a Carbon atom.  Structures 7-8 are also linear structures as Structure 2; however, the linear structures of Structure 2, 7-8 has two Nitrogen atoms, four Nitrogen atoms, and five Nitrogen atoms, respectively.  Thus, there is no significant structural element shared by all of the alternatives.  

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species C1 is directed to polyamine of Structure 1 (e.g. in claims 17, 19)
Species C2 is directed to polyamine of Structure 2 (e.g. in claims 17, 21)
Species C3 is directed to polyamines of Structure 3 (e.g. in claims 17, 20)
Species C4 is directed to polyamine of Structure 4 (e.g. in claims 17-18)
Species C5-C8 are directed to polyamines of Structures 5-8 respectively (e.g. in claim 17)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Here, although Structures 1-8 are so-called polyamines, they do not share a significant structural element shared by all of the alternatives. Structures 1-3 and 7-8 do not have a ring-structure, and Structures 4-6 each have a ring-structure.  Structure 2 has a linear structure; Structure 1 has a dendritic structure (i.e., a tree-like structure) with two carbon chains (each chain having a repeated number of CH2 is 2-5), while Structure 3 is a dendritic structure with three carbon chains (each chain having a repeated number of CH2 is 2-5).  Structure 4 has a ring structure with three Nitrogen atoms; Structure 5 has a ring structure with four Nitrogen atoms; Structure 6 has a ring structure with four Nitrogen atoms, two of which are connected by a Carbon atom.  Structures 7-8 are also linear structures as Structure 2; however, the linear structures of Structure 2, 7-8 has two Nitrogen atoms, four Nitrogen atoms, and five Nitrogen atoms, respectively.  Thus, there is no significant structural element shared by all of the alternatives.  

A telephone call was made to Laurence Hyman, the representative of applicant, on July 18, 2022 to request an oral election to the above restriction requirement, but the representative requested a written restriction.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795